DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                  CRAIG SMITH a/k/a ISAAC SMITH,
                            Appellant,

                                        v.

                          STATE OF FLORIDA,
                               Appellee.

                                  No. 4D17-314

                                 [ July 13, 2017 ]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case No. 1997CF000036-AXX.

  Isaac Smith, Sneads, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                            *            *           *

  Not final until disposition of timely filed motion for rehearing.